—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, Vernon J. appeals from an order of the Family Court, Kings County (Hepner, J.), dated December 8, 1993, which denied his motion to vacate an order dated June 28, 1993, made upon his default, which terminated his parental rights with regard to the subject child.
*549Ordered that the order is affirmed, without costs or disbursements.
It is well settled that whether to relieve a party of an order entered on default is a matter left to the sound discretion of the court (see, M.D. & Son Contr. v American Props., 179 AD2d 519; Silveri v Laufer, 179 AD2d 633). The party seeking to vacate a default must establish that there is a reasonable excuse for the default and that there exists a meritorious defense (see, Schiavetta v McKeon, 190 AD2d 724; Dowling Textile Mfg. Co. v Land, 179 AD2d 621; Matter of Jones, 128 AD2d 403). The appellant has failed to sustain his burden in this respect. Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.